DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Drawing Objections:  Drawing objections of previous office action are withdrawn.

Specification Objections:  In view of the amendments to specification, the previous office action’s objections to Specification has been withdrawn.

Claim Objections:  Claim objections to 1-20 have been withdrawn in view of amendments to claims.

Non-Statutory Double patenting rejections:  Applicants arguments are persuasive with respect to non-statutory double patenting and hence, non-statutory obvious double patenting has been withdrawn.

Applicant’s arguments, see  filed on May 13, 2019,  with respect to the rejection(s) of claim(s)  1-20 under have been fully considered and are persuasive.  Therefore, the newly found prior art reference(s), and provide an explanation of the rejection.   

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  US2015/0126806 A1 by Barroso et al (Barroso). 

Referring to the claim 1 Barroso teaches, A computer-implemented method for controlling display of a light-generating appliance (See abstract and Fig 1 item 101 computer/microprocessor and claim 14), the method comprising: 
identifying existing circadian cycle parameters for a plurality of electronic device users (See paragraph [0020] where Barroso teaches determining the lighting parameters required for a patient and staff in ICU
wherein the common goal comprises putting the electronic device users in closer alignment of their circadian cycles (See abstract and  paragraph [0045] where Barroso teaches studying the common goal of circadian cycle of a user in ICU room and lighting); 
determining a degree and direction of circadian cycle adjustment needed for each of the plurality of electronic device users in order to meet the common goa (See paragraph [0045] [0046] where Barroso teaches the electronic users as staff and patient using the TV monitor and staff using the monitors); and
Barroso do not explicitly teaches identifying a common goal regarding circadian cycles for the plurality of electronic device users  and providing instructions to the users or devices of the users, wherein reactions of the users or of the devices to the instructions cause changes in artificial lighting provided to each of the users so as to achieve the goal.
.

    PNG
    media_image1.png
    488
    670
    media_image1.png
    Greyscale

However, Borroso teaches in another embodiment, a common goal regarding circadian cycles for the plurality of electronic device users  and providing instructions to the users or devices of the users, wherein reactions of the users or of the devices to the instructions cause changes in artificial lighting provided to each of the users so as to achieve the goal  (paragraph [0048], [0053], [0054] [0072], [0074] and [0076] and Fig 1 teaches  clearly the controller which is a computer controlling the ambient lighting control of lighting unit 100 by adjusting the brightness/intensity levels accordingly).
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application by combing the method steps in to a single computer implemented method steps in order to allow a very precise adherence to desired lighting conditions (See paragraph [0028]).

Referring to the claim 2 Barroso modified reference teaches the computer-implemented method of claim 1, further comprising: determining a time of day to make the changes for each of the electronic device users, wherein the determined time of day is selected to maximize progress toward the common goal for one or more of the users; and providing instructions to the users or devices of the users to carry out the changes at the determined time of day (See paragraphs [0062], [0067] and [0072]).

Referring to the claim 3 Barroso modified reference teaches the computer-implemented method of claim 2, wherein the time of day is a time relative to a wake-sleep cycle of the particular user  (See paragraph [0072]). 

Referring to the claim 4 Barroso modified reference teaches the computer-implemented method of claim 2, wherein the time of day is a clock time (See paragraph [0072]).

Referring to the claim 5 Barroso modified reference teaches the computer-implemented method of claim 1, wherein the change in artificial lighting comprises a change in a brightness level of a device for the particular user (paragraph [0011], [0033]).

Referring to the claim 6 Barroso modified reference teaches the computer-implemented method of claim 1, wherein the change in artificial lighting comprises a change in a color temperature or spectrum of a device for the particular user (see paragraph [0062]).

Referring to the claim 7 Barroso modified reference teaches the computer-implemented method of claim 1, wherein the changes in artificial lighting comprise changes in lighting from a personal device for a particular user, and changes in ambient lighting determined to affect the particular user and one or more others of the electronic device users (see paragraphs [0045]). 

Referring to the claim 8 Barroso modified reference teaches the computer-implemented method of claim 1, wherein the changes in artificial lighting provided to each of the users comprise pulsing the intensity of light provided to at least one of the users in (See paragraphs [0045] to [0048] where Barroso teaches users circadian rhythms being determined and adjusted).

Referring to the claim 9 Barroso modified reference teaches the computer-implemented method of claim 1, further comprising over-driving a device of one of at least one of the users above what the device would deliver by its stock settings (See paragraphs [0048] to [0054]).

Referring to the claim 10 Barroso modified reference teaches the computer-implemented method of claim 1, wherein identifying existing circadian cycle parameters for a plurality of electronic device users comprises identifying one or more features selected from the group consisting of habitual sleep/wake times, light history, time of food and exercise, age, gender indicators, DLMO dim light melatonin onset timing, and population statistics about circadian phase (See paragraphs [0066], [0075] [0076] where Barroso teaches plurality of electronic device users controlling their circadian rhythm and lighting controls and claim 6). 

 Referring to the claim 11 Barroso modified reference teaches the computer-implemented method of claim 1, further comprising: determining at least one time when shared changes in artificial lighting provided to a first and second users affect a circadian cycle of the first user in a measurably different manner than the second user; and providing instructions to the users or devices of the users for a time or times that  (See paragraphs [0072] to [0076] where Barroso teaches a patient’s (first user) circadian rhythm vs staff (second user) comparing with sensors data and adjusting the brightness levels accordingly).

 Referring to the claim 12 Barroso teaches, One or more devices having tangible, non-transient computer-readable memory storing instructions (See abstract Fig 1 and claim 14), that when executed by one or more processors (Fig 1 item 101 paragraph [0061]), perform operations comprising: 
identifying existing circadian cycle parameters for a plurality of electronic device users (See paragraph [0020] where Barroso teaches determining the lighting parameters required for a patient and staff in ICU);
wherein the common goal comprises putting the electronic device users in closer alignment of their circadian cycles (See abstract and  paragraph [0045] where Barroso teaches studying the common goal of circadian cycle of a user in ICU room and lighting); 
determining a degree and direction of circadian cycle adjustment needed for each of the plurality of electronic device users in order to meet the common goal See paragraph [0045] [0046] where Barroso teaches the electronic users as staff and patient using the TV monitor and staff using the monitors); and
but Barroso does not explicitly teaches identifying a common goal regarding circadian cycles for the plurality of electronic device users,providing instructions to the users or devices of the users,  wherein reactions of the users or of the devices to the instructions cause changes in artificial lighting provided to each of the users so as to 
However, Barroso teaches in another embodiment, a common goal regarding circadian cycles for the plurality of electronic device users  and providing instructions to the users or devices of the users, wherein reactions of the users or of the devices to the instructions cause changes in artificial lighting provided to each of the users so as to achieve the goal  (paragraph [0048], [0053], [0054] [0072], [0074] and [0076] and Fig 1 teaches  clearly the controller which is a computer controlling the ambient lighting control of lighting unit 100 by adjusting the brightness/intensity levels accordingly).
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application by combing the method steps in to a single computer implemented method steps in order to allow a very precise adherence to desired lighting conditions (See paragraph [0028]).

Referring to the claim 13 Barroso modified reference teaches the one or more devices of claim 12, wherein the operations further comprise: determining a time of day to make the changes for each of the electronic device users, wherein the determined time of day is selected to maximize progress toward the common goal for one or more of the users; and providing instructions to the users or devices of the users to carry out the changes at the determined time of day (See paragraphs [0062], [0067] and [0072]).

Referring to the claim 14 Barroso modified reference teaches the one or more devices of claim 12, wherein the changes in artificial lighting comprise changes in lighting from a personal device for a particular user, and changes in ambient lighting determined to affect the particular user and one or more others of the electronic device users (see paragraphs [0045] to [9954]). 

Referring to the claim 15 Barroso modified reference teaches the one or more devices of claim 12, wherein the changes in artificial lighting provided to each of the users comprise pulsing the intensity of light provided to at least one of the users in a manner determined to affect wake/sleep activity of at least one of the users (See paragraphs [0045] to [0048] where Barroso teaches users circadian rhythms being determined and adjusted).

 Referring to the claim 16 Barroso modified reference teaches the one or more devices of claim 12, further comprising over-driving a device of one of at least one of the users above what the device would deliver by its stock settings (See paragraphs [0048] to [0054]).

 Referring to the claim 17 Barroso  teaches the computer-implemented method of lighting control, the method comprising: identifying a group of people according to a relationship between or among the people that indicates the people are likely to regularly reside in a common location (See abstract and claim 14 and paragraphs [0045]); see paragraph [0046]-[0053]); 
In another embodiment Barroso teaches determining a time and manner for altering ambient light at the common location in a manner to achieve the determined goal (See paragraphs [0072]-[0075]); and 
Barroso further teaches generating control signals to cause ambient lighting appliances at the common location to alter their performance according to the determined time and manner to achieve the determined goal. (See Fig  1 paragraphs [0062-0066]).
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application by combing the method steps in to a single computer implemented method steps in order to allow a very precise adherence to desired lighting conditions (See paragraph [0028]).

Referring to the claim 18 Barroso modified reference teaches the computer-implemented method of claim 17, wherein the ambient lighting appliance are altered in performance by creating pulses of increased lighting at particular times of the day (See paragraph [0072] to [0075]).

Referring to the claim 19 Barroso modified reference teaches the computer-implemented method of claim 17, further comprising determining which ones of the people in the group of people are present at the common location in association with generating the control signals (See paragraphs [0053] to [0059] a common location can be ICU and one user is patient and adjusting the settings accordingly).

Referring to the claim 20 Barroso modified reference teaches the computer-implemented method of claim 17, further comprising determining subsequent sleep/wake times for each of the people in the group of people, and providing subsequent signals to alter performance of the ambient lighting appliances as a function of the sleep/wake times and further to achieve the determined goal (see Fig 1 paragraphs [0072] and [0076]).


Conclusion

Claims 1-20 are rejected.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure.

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with. The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        77/2021